Case 1:19-cr-00095-DKW Document 12 Filed 07/15/19 Page 1 of 5             PageID #: 40


  ORIGINAL                                                            FILED IN THE
KENJIM.PRICE #10523                                            UNITED STATES DISTRICT COURT
                                                                  DISTRICT OF HAWAII
United States Attorney
District of Hawaii                                                    JUL 1 5 2019
                                                               at3 ^o'clock       min.f M
MARC A. WALLENSTEIN #10456                                         SUE BEITIA, CLERK
                                                                                      Jr
Assistant United States Attorney
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Fax:       (808)541-2958
E-Mail: marc.wallenstein@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII

                                                     CR19 00095 DKW
UNITED STATES OF AMERICA,                   CR. NO.


              Plaintiff,                    INFORMATION


      vs.                                   [18U.S.C. §472]

ELVIS PRES LEE,

              Defendant.




                                   INFORMLATION

The U.S. Attorney charges:

                            Uttering Counterfeit Obligations
                                    (18 U.S.C. § 472)
Case 1:19-cr-00095-DKW Document 12 Filed 07/15/19 Page 2 of 5          PageID #: 41




       On or about March 15, 2019, within the District of Hawaii, ELVIS PRES

LEE, the defendant, with intent to defraud, did pass and utter to a teller at the

American Eagle Outfitters clothing store in the Ala Moana Shopping Center, four

falsely made,forged and counterfeited obligations ofthe United States, that is, four

Federal Reserve Notes each in the denomination of one hundred dollars, bearing

Serial Nos. KB83729583, CF45864545C, CH01788588H, and HK06512233C,

which he then knew to be falsely made,forged and counterfeited.

      All in violation of Title 18, United States Code, Section 472.

                         FIRST FORFEITURE NOTICE


       1. The allegations contained in all paragraphs ofthis Information are

realleged and incorporated by reference for the purpose of noticing forfeitures

pursuant to Title 18, United States Code, Section 982(a)(2)(B).

      2. The United States hereby gives notice to ELVIS PRES LEE,the

defendant, that, upon conviction ofthe offense in violation of Title 18, United

States Code, Section 472, charged in this Information, the government will seek

forfeiture, pursuant to Title 18, United States Code, Section 982(a)(2)(B), of any

and all property constituting, or derived from, proceeds the person obtained

directly or indirectly, as the result ofsuch violation.

      3. If by any act or omission ofELVIS PRES LEE,the defendant, any ofthe

property subject to forfeiture described in paragraph 2 herein:
Case 1:19-cr-00095-DKW Document 12 Filed 07/15/19 Page 3 of 5           PageID #: 42




             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction ofthe court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be divided

without difficulty,

the United States of America will be entitled to forfeiture of substitute property up

to the value ofthe property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 18, United States

Code, Section 982(b)(1).

                       SECOND FORFEITURE NOTICE


      1. The allegations contained in all paragraphs ofthis Information are

realleged and incorporated by reference for the purpose of noticing forfeitures

pursuant to Title 18, United States Code, Section 492,

      2, The United States hereby gives notice to ELVIS PRES LEE,the

defendant, that, upon conviction ofthe offense in violation of Title 18, United

States Code, Section 472, charged in this Information, the government will seek

forfeiture, pursuant to Title 18, United States Code, Section 492,of any

counterfeits of any coins or obligations or other securities ofthe United States or of

any foreign government, and any articles, devices, and other things made.
Case 1:19-cr-00095-DKW Document 12 Filed 07/15/19 Page 4 of 5           PageID #: 43




possessed, or used in violation of Title 18, United States Code, Section 472, and

any material or apparatus used or fitted or intended to be used, in the making of

such counterfeits, articles, devices, or things, found in the possession of any person

without authority from the Secretary ofthe Treasury or other proper officer,

including but not limited to one HP Envy 5052 printer bearing serial number

M2U85-80021,seized on or about March 3,2019, at Honolulu International

Airport.

      3. If by any act or omission ofELVIS PRES LEE,the defendant, any ofthe

property subject to forfeiture described in paragraph 2 herein:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction ofthe court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be divided

without difficulty.
Case 1:19-cr-00095-DKW Document 12 Filed 07/15/19 Page 5 of 5           PageID #: 44




the United States of America will be entitled to forfeiture of substitute property up

to the value ofthe property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28, United States

Code, Section 2461.




              DATED: July      ,2019, at Honolulu, Hawaii.




KENJI M.PRICE
United States Attorney
District of Hawaii




MARC A. WALLENSTEIN
Assistant United States Attorney




United States v. Elvis Pres Lee
Information
Cr. No.
